Dunbar, J.
(dissenting) — I dissent. The defendants should have been allowed to submit the defense offered.
*389The cases cited in the majority opinion from this court are not in point. In Ralph v. Lomer it was held that, in an action by a landlord against a tenant to recover possession of property for failure to pay rent, it was inadmissible to set up a counter-claim for damages on account of loss of business, depreciation in the value of furniture purchased for use on leased premises, and for repairs which were alleged as the result of acts on the part of the landlord. And in Phillips v. Port Townsend Lodge it was held that in an action instituted by a landlord against a tenant for rent, ‘under the forcible entry and detainer act, an answer setting up a counter-claim on account of repairs made by the tenant which it was the duty of the landlord to make is demurrable on the ground that it does not state a defense. It is well established that in an action of forcible detainer a counter-claim or set-off cannot be pleaded,' but that rule- is not involved in this case. There is no attempt here to set-off against the rent due. The answer showed, and the testimony sought to be introduced was to‘the effect, that, the rent had been promptly paid, and all that the defendants sought to do was to show the whole contract. This was a contract that went to the duration of the lease. It provided specifically that,if the land lord dispossessed them, he should pay them the value of the furniture purchased, before they should be compelled to vacate the house; and, if the landlord saw fit to enter into an agreement fixing the expiration of the lease at a time when he should do a particular thing, I do not know under what rule of law or ethics the defendants should be deprived of the right to plead such a contract on the part of the landlord. The proof offered bore no resemblance to an attempt to- recover a counter-claim or set-off, but went directly to the terms of the lease and to its duration. The *390plaintiff had to introduce a portion of the contract of lease before he could get a judgment-of ouster. It is a principle of law universally sustained that, where a part of a contract is introduced in evidence, the whole contract may be introduced either by cross-examination or by direct testimony. If the testimony which was offered and refused here was true, it follows naturally that the plaintiff ought not to be allowed to dispossess his tenants until he has complied with his agreement.
The judgment should he reversed, and leave given the defendants to introduce the testimony offered.